Case: 20-1607    Document: 27     Page: 1   Filed: 11/10/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

            DONALD FRANCIS HAIRSTON,
                    Petitioner

                             v.

             DEPARTMENT OF DEFENSE,
                      Respondent
                ______________________

                        2020-1607
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0752-20-0126-I-1.
                 ______________________

                Decided: November 10, 2020
                  ______________________

    DONALD FRANCIS HAIRSTON, Culpeper, VA, pro se.

     STEPHANIE FLEMING, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by JEFFREY
 B. CLARK, DEBORAH ANN BYNUM, ROBERT EDWARD
 KIRSCHMAN, JR.
                   ______________________

     Before O’MALLEY, WALLACH, and TARANTO, Circuit
                        Judges.
Case: 20-1607    Document: 27     Page: 2    Filed: 11/10/2020




 2                                      HAIRSTON   v. DEFENSE



 PER CURIAM.
     Donald Francis Hairston appeals from a decision of the
 Merit Systems Protection Board (“the Board”) affirming a
 removal decision by the Department of Defense (“the
 agency”).       Hairston   v.   Dep’t   of   Def.,     No.
 DC-0752-20-0126-I-1, 2020 MSPB LEXIS 456 (Feb. 6,
 2020) (“Final Decision”). Because we find no violation of
 Hairston’s due process rights and no harmful procedural
 error, we affirm.
                        BACKGROUND
     Hairston was employed as a Medical Records Techni-
 cian at the Walter Reed National Military Medical Center,
 a medical treatment facility under the authority of the De-
 partment of Defense, in Bethesda, Maryland. Final Deci-
 sion, 2020 MSPB LEXIS 456, at *1. On or around February
 8, 2019, a routine audit and cybersecurity service-provider
 monitoring process determined that Hairston used his gov-
 ernment computer to access his personal social media ac-
 count and converse with individuals about purchasing and
 using illegal drugs, engage in sexually explicit conversa-
 tions, and view inappropriate pictures of others. S.A. 23. 1
     On September 12, 2019, the agency issued Hairston a
 notice of proposed removal on two charges, “Misuse of Gov-
 ernment Property (For Other Than Official Purposes)” and
 “Conduct Unbecoming a Federal Employee (Immoral, In-
 decent or Disgraceful Conduct).” Id. The notice described
 Hairston’s right to make an oral reply. S.A. 24. It also
 explained his right to obtain a representative or attorney
 to assist him with the reply and accompany him to the
 hearing at which he gave his reply. Id. The notice specified
 that “[a]ny representative designation should be in writing



     1   “S.A.” refers to Respondent’s Supplemental Appen-
 dix, available at Dkt. No. 15.
Case: 20-1607     Document: 27     Page: 3    Filed: 11/10/2020




 HAIRSTON   v. DEFENSE                                      3



 and submitted to the Designated Deciding Official (DDO).”
 Id.
     The notice also described Hairston and his representa-
 tive’s right to review the material on which the removal ac-
 tion was based, including setting the location for review
 and providing contact information for the contact person,
 Richard Simonton, a Human Resources Specialist at Wal-
 ter Reed. Id. Hairston had three phone conversations with
 Simonton, during which Simonton explained that the evi-
 dence could not be sent electronically. S.A. 44. Simonton
 also scheduled an in-person meeting just before Hairston’s
 oral reply, during which Hairston would be able to review
 the evidence. S.A. 41, 44.
     On September 27, 2019, the day of Hairston’s oral re-
 ply, Edward Baker, a union representative, met with Si-
 monton to review the evidence and Hairston’s case file.
 S.A. 41, 43. When Hairston arrived, he met with Baker,
 but Simonton asserts that Hairston did not request to see
 the evidence. Final Decision, 2020 MSPB LEXIS 456, at
 *11; see also S.A. 40, 42. Baker and Hairston then spoke
 privately for 15 to 20 minutes before being informed that
 the DDO had arrived. S.A. 41–42. “[U]pon Mr. Hairston’s
 request,” the two proceeded to meet with the DDO for the
 oral reply. S.A. 42. Simonton attests that neither Hairston
 nor Baker asked Simonton to review the evidence again.
 S.A. 41.
     At the oral reply, Hairston explained that he had a
 death in the family and struggled with depression and an-
 ger management. S.A. 29. He also stated that he had been
 struggling with an addiction to pornography, and that he
 occasionally used illicit drugs to combat his depression. Id.
 Hairston did not deny either of the removal charges. Id.
 On October 4, 2019, the agency sustained both charges
 against Hairston. Final Decision, 2020 MSPB LEXIS 456,
 at *2. He was removed effective October 15, 2019. Id.
Case: 20-1607     Document: 27      Page: 4    Filed: 11/10/2020




 4                                        HAIRSTON   v. DEFENSE



     On November 7, 2019, Hairston appealed the removal
 decision to the Board. In his appeal, Hairston asserted that
 his due process rights had been violated because the deci-
 sion was based on evidence that “was not disclosed or pre-
 sented to [him].” S.A. 40. He indicated that he told
 Simonton several times that he had not seen the evidence
 against him. Id. He also explained, “I was introduced to
 my Union Representative, whom I had tried to contact on
 several occasions prior to our meeting that day to discuss
 my case. We had very little time to speak before we met
 with” agency staff. Id.
     On January 22, 2020, the administrative judge (“AJ”)
 held a prehearing conference to review Board procedures
 and the pertinent law; to identify, narrow, and define the
 issues; and to obtain stipulations. S.A. 51. Hairston indi-
 cated during this conference that he did not dispute the
 agency’s charges. 2 S.A. 52–53. Hairston asserted that
 Baker failed to provide proper representation, which the
 AJ interpreted to mean there was no dispute that Hairston
 designated Baker to serve as his representative. S.A. 52,
 52 n.3.
      On February 6, 2020, the AJ issued an initial decision
 affirming the agency’s action removing Hairston from fed-
 eral employment. Final Decision, 2020 MSPB LEXIS 456,
 at *1. First, the AJ found that the agency had proven both
 charges by preponderant evidence. Id. at *3–9. At oral re-
 ply before the agency and the prehearing conference before
 the AJ, Hairston did not deny the misconduct on which
 both charges were based. Id. at *5–6. He, in fact, admitted
 at oral reply to occasionally using illicit drugs to combat his
 depression. Id. at *6. And the AJ reviewed Hairston’s case


     2   Before the AJ, Hairston asserted that the agency’s
 penalty was disparate and that the agency engaged in dis-
 ability discrimination. See Final Decision, 2020 MSPB
 LEXIS 456, at *2. Those issues are not raised on appeal.
Case: 20-1607     Document: 27      Page: 5    Filed: 11/10/2020




 HAIRSTON   v. DEFENSE                                        5



 file and found there were sexually explicit photos on his
 government computer. Id. at *8–9.
     Second, the AJ found no violation of Hairston’s due pro-
 cess rights and no harmful procedural error. Id. at *9. The
 notice of proposed removal informed Hairston of the
 charges, his right to representation, and his right to re-
 spond. Id. at *10. Hairston had an opportunity to review
 the evidence after he spoke to Simonton and scheduled a
 meeting the day of his reply to review the evidence. Id. at
 *10–12. The AJ also found that Baker was Hairston’s rep-
 resentative and that he had the opportunity to review the
 evidence, too. Id. at *12–13. Baker had identified himself
 as “a union representative,” met privately with Hairston
 prior to the oral reply, and accompanied Hairston to the
 reply. Id. at *14–15. Hairston never made it known to the
 agency that Baker was not his representative. Id. at *12.
 And the AJ found that Hairston’s claim that Baker
 breached his “duty of fair representation” was a concession
 that Baker, whatever his failings, was Hairston’s repre-
 sentative. Id. at *13. Finally, the AJ found that the failure
 to designate in writing was only a procedural error. Id. at
 *12 n.4.
      Hairston did not petition the Board to review the AJ’s
 initial decision, and it became the final decision of the
 Board. Hairston timely appealed to this court. We have
 jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).
                          DISCUSSION
      Our jurisdiction to review Board decisions is limited.
 By statute, we must affirm the Board’s decision unless it
 is: “(1) arbitrary, capricious, an abuse of discretion, or oth-
 erwise not in accordance with law; (2) obtained without
 procedures required by law, rule, or regulation having been
 followed; or (3) unsupported by substantial evidence.”
 5 U.S.C. § 7703(c).
Case: 20-1607    Document: 27      Page: 6    Filed: 11/10/2020




 6                                       HAIRSTON   v. DEFENSE



     “In general, public employees possess a constitution-
 ally protected property right in their employment and are
 entitled to due process at each stage of their removal pro-
 ceedings.” Ramirez v. Dep’t of Homeland Sec., 975 F.3d
 1342, 1349 (Fed. Cir. 2020). “Due process requires that the
 employee be afforded notice ‘both of the charges and of the
 employer’s evidence’ and an ‘opportunity to respond’ before
 being removed from employment.” Ward v. U.S. Postal
 Serv., 634 F.3d 1274, 1279 (Fed. Cir. 2011) (quoting Stone
 v. FDIC, 179 F.3d 1368, 1375–76 (Fed. Cir. 1999)).
     Public employees are also “entitled to . . . other proce-
 dural protections . . . afforded them by statute, regulation,
 or agency procedure.” Id. at 1281. For instance, Office of
 Personnel Management regulations require an agency to
 provide the employee with an opportunity to review any
 materials on which it relied to support its charges. 5 C.F.R.
 752.404(b)(1). Errors in the application of these procedures
 are reversed only if they are harmful. See Ward, 634 F.3d
 at 1281. To prove harmful error, the employee must show
 that the error is likely to have caused the agency to reach
 a conclusion different from the one it would have reached
 in the absence or cure of the error. See id. at 1281–82;
 5 C.F.R. 1201.4(r).
     Hairston’s primary argument on appeal is that his due
 process rights were violated because he did not have an op-
 portunity to review the evidence on which the agency relied
 before his termination. Hairston undoubtedly had the op-
 portunity to review the evidence against him. The notice of
 proposed removal provided the location at which Hairston
 could review the evidence, as well as Simonton’s name and
 contact information. S.A. 24. Hairston’s phone records in-
 dicate that he spoke with Simonton on three occasions
 about reviewing the evidence. S.A. 44. And Simonton sub-
 mitted a sworn statement that Hairston was scheduled to
 review all of the evidence at Simonton’s office the day of
 Hairston’s oral reply. S.A. 41. That Hairston did not actu-
 ally avail himself of the opportunity to review the evidence
Case: 20-1607     Document: 27    Page: 7    Filed: 11/10/2020




 HAIRSTON   v. DEFENSE                                     7



 against him personally does not imply that he had no op-
 portunity to review the evidence.
     There is no dispute, moreover, that Baker reviewed the
 evidence against Hairston as Hairston’s representative.
 On appeal, Hairston asserts that Baker did not claim to be
 his union representative, but only a union representative.
 Baker’s own sworn statement does say that he introduced
 himself to Hairston as “a Union Representative.” S.A. 43
 (emphasis added). But we find strong support in the record
 to support the conclusion that Baker was Hairston’s repre-
 sentative.
     First, Hairston himself referred to Baker as his repre-
 sentative. See S.A. 40 (describing Baker as “my Union Rep-
 resentative” in Hairston’s appeal to the Board); Final
 Decision, 2020 MSPB LEXIS 456, at *13 (asserting that
 Baker breached “a duty of fair representation”). Second,
 Hairston’s conduct confirms that Baker was his repre-
 sentative. Hairston and Baker met privately prior to Hair-
 ston’s oral reply, during which, according to Hairston
 himself, they discussed the agency’s evidence. Final Deci-
 sion, 2020 MSPB LEXIS 456, at *14; see also S.A. 41, 42.
 Baker then accompanied Hairston to the meeting with the
 DDO. S.A. 40–43. And third, others at the oral reply
 viewed Baker as Hairston’s representative. S.A. 29 (DDO
 summary memorandum of oral reply, stating “Mr. Hair-
 ston was represented by Mr. Ed Baker, of the Union”); S.A.
 41 (Simonton’s sworn statement, that he met Baker “in re-
 gards [sic] to Mr. Hairston’s verbal reply”); S.A. 42 (sworn
 statement of Chief, Labor Management Employee Rela-
 tions, that “Mr. Hairston met with his elected Union repre-
 sentative Mr. Ed Baker”). At no time did Hairston make
 known to the agency that Baker was not his representative.
 Final Decision, 2020 MSPB LEXIS 456, at *15.
     Admittedly, it was procedural error for the agency to
 treat Baker as Hairston’s representative without a written
 designation. See S.A. 24 (“Any representative designation
Case: 20-1607    Document: 27       Page: 8   Filed: 11/10/2020




 8                                       HAIRSTON   v. DEFENSE



 should be in writing and submitted to the [DDO].”) Indeed,
 the agency concedes on appeal that this was a procedural
 error. But Hairston fails to show that the error is likely to
 have caused the agency to reach a conclusion different from
 the one it would have reached in the absence or cure of the
 error. Had the error been cured by the submission of a
 writing designating Baker as Hairston’s representative, it
 is unclear how the agency would have reached a different
 result. Even with a different representative at the pre-
 hearing conference before the AJ, Hairston continued to
 say that he did not contest the charged misconduct. Final
 Decision, 2020 MSPB LEXIS 456, at *4–5, 8. We find the
 agency’s procedural error harmless.
     The same is true with respect to Hairston’s claim that
 Baker’s representation was inadequate. Putting aside the
 question of whether there is a substantive right to ade-
 quate representation in this context, Hairston has never
 disputed—and does not now dispute—the charges against
 him. That fact alone supports dismissal, and no repre-
 sentative, no matter how talented, could dispute that fact.
     Finally, because Hairston did not contest the merits of
 his charges before the Board, he may not assert any argu-
 ments on the merits before us.
                        CONCLUSION
     We have considered Hairston’s arguments and find
 them to be without merit. We therefore affirm the Board’s
 final decision.
                        AFFIRMED
                            COSTS
     No costs.